DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GEORGE C. GRIMSLEY,
                            Appellant,

                                     v.

                     MALIBU BAY APARTMENTS,
                             Appellee.

                               No. 4D18-18

                              [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 2016CA002044AXXMB.

  George C. Grimsley, West Palm Beach, pro se.

  Ryan R. McCain and Darren J. Ayoub of Barfield, McCain, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.